United States Court of Appeals
                       For the First Circuit


No. 12-2141

              UNITED STATES, ex rel. Chinyelu Duxbury,

                        Relator, Appellant,

                                 v.

                   ORTHO BIOTECH PRODUCTS, L.P.,

                        Defendant, Appellee.



                            ERRATA SHEET

     The opinion of this Court issued on June 12, 2013, is amended
as follows:

     On page 18, line 6, "entirely consistent the district court's"
is amended to read "entirely consistent with the district court's".